Citation Nr: 1527576	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  11-23 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1966.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  This case was most previously before the Board in December 2014.

In March 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In June 2015 correspondence, the Veteran's representative raised the issue of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  The TDIU issue is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Hypertension was not present in service or within one year of service separation, and there has been no demonstration by competent clinical, or credible lay, evidence of record that hypertension is etiologically related to, or chronically aggravated by, service or service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in June 2008, October 2008, and May 2009 letters.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice was provided prior to the initial AOJ adjudication of the claim.  Pelegrini.  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim such that the essential fairness of the adjudication is not affected.

As for assisting the Veteran, the Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In September 2014, the Veteran underwent a VA examination that addressed the medical matters presented by this appeal.  Further, in March 2015 a VA opinion was obtained that considered, as requested, findings from the National Academy of Sciences.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection for hypertension may be established on a presumptive basis by showing that hypertension manifested itself to a degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Secondary service connection may also be granted for a disability which is proximately due to, the result of, or aggravated by, a service-connected disability.  Secondary service connection includes instances in which a service-connected disability results in additional disability of another disability by means of aggravation.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

At the March 2013 Board hearing, the Veteran stated that about six months following service he was told that he had high blood pressure and was given a prescription for medicine.  Due to financial reasons he was unable to get the prescription filled.  He did not get any medication for hypertension until he went to VA in 1995 or 1996.  He stated that he had been on hypertension medication from that time to the present.  The Veteran stated that none of his doctors had told him that his hypertension was related to his active service.

The service medical records show no complaints, diagnosis, or treatment of hypertension.  The Veteran's December 1966 service separation examination report indicates that the Veteran's heart was clinically evaluated as normal.  The blood pressure reading is not legible.  The Veteran specifically denied that he had high blood pressure on the corresponding Medical History Report.

A September 1971 Army Reserves Quadrennial Examination indicates that the Veteran's heart was clinically evaluated as normal.  Blood pressure was recorded as 122/70.  The Veteran specifically denied that he had high blood pressure on the corresponding Medical History Report.

An August 1983 VA examination noted no complaints related to hypertension, and the Veteran's blood pressure was recorded as 136/84.

At an October 2008 VA examination the Veteran indicated that he was diagnosed with diabetes in 2008 and had been diagnosed with hypertension 20 years prior.

There is no evidence of a diagnosis of hypertension in service, and there is also no objective evidence that the Veteran was diagnosed as having hypertension within one year of service separation.  Competent medical evidence of a diagnosis of hypertension was not made until many years following service.  VA examiners in October 2008, September 2014, and March 2015 have specifically found that it is less likely that the Veteran's hypertension is not related to service.  Significantly, there is no competent medical opinion linking hypertension to service.

The Board finds that any assertion of continuity of symptomatology of hypertension is not supported by the record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  The Board notes that the Veteran denied high blood pressure at the time of his separation from service and at a September 1971 reserve service Quadrennial examination, and none was noted on physical examination.  An August 1983 VA examination conducted more than 16 years following service also noted no complaints related to hypertension, and the Veteran's blood pressure was recorded as 136/84.  In October 2008, the Veteran stated that hypertension had been present for 20 years, which would have been well after separation from service.

The Veteran served in the Republic of Vietnam during the Vietnam era and therefore, exposure to herbicides in service is presumed.  In accordance with the Board's December 2014 remand instructions, in March 2015 a VA physician reviewed the Veteran's claims file and also reviewed reports from the National Academy of Sciences concerning Veterans and Agent Orange.  The March 2015 VA physician stated that it was less likely than not that the Veteran's hypertension was related to presumed exposure to herbicides in service as medical studies were inconclusive and essential hypertension was a disease itself and not related to any other disease, exposure, or condition.

The Veteran has been granted service connection for diabetes mellitus and coronary artery disease (CAD).  The Veteran asserts, in part, that his hypertension is related to a service-connected disability.

The Board finds that the preponderance of the competent and credible evidence does not show that the Veteran's hypertension is causally related to any of his service-connected disabilities.  As noted by the March 2015 VA physician, the Veteran has essential hypertension which "is a disease in itself and not secondary to any other disease, exposure, or condition."  Opinions from VA examiners in October 2008 and September 2014 support the March 2015 VA physician's opinion.  Significantly, there is no competent medical opinion indicating that the Veteran's hypertension is caused or aggravated by any service-connected disability.

There is no evidence of record, except for the Veteran's own statements, suggesting a connection between the Veteran's hypertension and active service.  Furthermore, there is no evidence that the Veteran has expertise or training to determine the cause of hypertension.  He is thus considered a layperson.  Whether lay nexus evidence is competent evidence cannot be determined categorically.  Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  Rather, a determination depends on the facts of the case.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  

An example of when lay evidence was competent, would be identifying a simple condition such as a broken leg resulting from a fall, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also of note is that non-expert witnesses are competent to report that which they have observed with their own senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board concludes that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether hypertension is caused by an event, disability, or incidents in service is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  Therefore, the Board finds that the Veteran's statements as to the cause or date of onset of his hypertension are not competent evidence as to a nexus.  The Veteran has not submitted any competent evidence that shows that it is at least as likely as not that hypertension is related to his service, to exposure to herbicides, or to any service-connected disability.

The Board finds that the preponderance of the competent evidence of record is against a finding that the Veteran had hypertension during service or within one year of separation from service, or that hypertension has been etiologically related to service or service-connected disability.  Therefore, service connection for hypertension is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


